The parties have been given a most liberal opportunity to adjust (apparently without success) any possible differences over a bill arising from the death of an adult, unmarried son who was killed in a motorcycle fatality. The parents were living apart and the father was outside the State. Another married son in poor circumstances necessarily made arrangements for the care of the body at once, intending to bind his father and telegraphed defendant. A different undertaker than that suggested by the father was chosen. One of the officers of the plaintiff firm was a friend of the Purcell family. The father attended the funeral and made no complaint. *Page 273 
He was the beneficiary on a policy for the boy amounting to several thousand dollars, and visited the plaintiff's office after the funeral and obtained information necessary to make insurance claims with which to pay the bill.
I find that he ratified the contract except as to the burial plot which he could not have had in contemplation.
   Judgment for the plaintiff for $550 with interest from May 27, 1935, amounting to $614.44.